Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 04/20/2022 communications in the application of Griessmeier for the "SLEEP-MODE FOR ETHERNET CONTROLLER" filed 11/12/2020.  This application Claims Priority from Provisional Application 62941164, filed 11/27/2019.  The amendment and response have been entered and made of record.  Claims 1, 6, 7, 16 have been amended.  Claims 1-20 are pending in the present application. 

2.         Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., Kanigicherla et al. (US#9,590,920) in view of Oh-Yang et al. (US#6,351,820) as proposed in the office action.  The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.      Claims 1-3, 7-12, 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kanigicherla et al. (US#9,590,920) in view of Oh-Yang et al. (US#6,351,820).
Regarding claim 1, the references disclose a novel system and apparatus for reducing power consumption of a device in communications network, according to the essential features of the claim.  Kanigicherla et al. (US#9,590,920) discloses a configuration circuit, comprising: a connector; a controller communicatively coupled to the connector via one or more signal lines; a microcontroller communicatively coupled to the controller via an interface; and a connection detection circuit communicatively coupled to the microcontroller and the one or more signal lines (see Figs. 1-2 for the structure of the Ethernet controller), wherein the connection detection circuit is separate from the controller and configured to: determine whether communication traffic between the connector and the controller on the one or more signal lines is detected (Fig. 1; Col.  the MRIOV switch 106 is connected to the multi-host gigabit Ethernet controller 102, which includes a MAC layer 108 and a layer-2 switch 110 to enable concurrent communication between one or more network devices); and output an interrupt signal to the microcontroller in response to detecting communication traffic between the connector and the controller on the one or more signal lines (Fig. 2; Col. 6, line 53 to Col. 7, line3: Ethernet controller is also capable of power management control, interrupt handling, and handling broadcast and multicast data packets); wherein, in response to receiving the interrupt signal from the connection detection circuit, the microcontroller is configured to instruct the controller to wake from a low-power sleep mode (Fig. 2; Col. 8, lines 31-45: Ethernet controller 102 also implements a technology called "wake-on-LAN" which is a computer networking standard, which allows that a computer can be woken up from a sleep state with specific networking packet).
However, Kanigicherla et al. (US#9,590,920) does not disclose expressly the step to wake from a low power sleep mode in response to receiving the interrupt signal.  In the same field of endeavor, Oh-Yang et al. (US#6,351,820) teaches in Fig. 1 a block diagram illustrated a  high speed Ethernet PC card 10 comprises a high speed Ethernet controller 12, in which the Drag & Sleep Control Circuit will generate and transmit an interrupt signal to the controller to make the PC card get into sleeping state; as the disconnected connector unit is reconnected to the external system, the Drag & Sleep Control Circuit will generate and transmit an interrupt signal to the controller so as to make the PC card restore to the state of normal operation, while the PC card retains only the necessary internal devices under the sleeping state to remain idle condition, thereby, it can greatly lower the energy consumption to attain the object of energy saving (Col. 2; lines 16-32 & Col. 3, lines 11-67: the controller issues an interrupt signal to the processor that is operable to wake up the processor after determination of an end of a sleep mode).
Regarding claim 2, the reference further teaches wherein the connector is an Ethernet connector, wherein the controller is an Ethernet controller (Kanigicherla et al.: see Figs. 1-2 foe Ethernet controller).
Regarding claim 3, the reference further teach wherein the connection detection circuit is configured to monitor the one or more signal lines for a link pulse transmitted over the one or more signal lines (Oh-Yang et al.: Fig. 4; Col. 6, lines 18-63: the signal generated and transmitted to the high speed Ethernet controller 12 is a pulse signal generated by using the sleep state signal SLEEP/WAKE to trigger an One-shot Circuit).
Regarding claims 16-18, they are method claims corresponding to the apparatus claims 1-3 discussed above. Therefore, claims 16-18 are analyzed and rejected as previously discussed with respect to claims 1-3 above.
Regarding claims 7-12, 15, they are system claims corresponding to the apparatus claims 1-3 discussed above. Therefore, claims 7-12, 15 are analyzed and rejected as previously discussed with respect to claims 1-3 above.
One skilled in the art would have recognized the need for effectively and efficiently reducing power consumption of a device in communications network, and would have applied Oh-Yang’s Drag and Sleep according to the connecting status between a connector unit and external system into Kanigicherla’s Ethernet controller for the multi-host processors.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Oh-Yang’s PC card with automated drag and sleep function into Kanigicherla’s multi-host Ethernet controller with the motivation being to provide a method and system for providing a sleep-mode or Ethernet controllr.
Allowable Subject Matter
10.	Claims 4, 6, 13, 19, 20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 14 depend on the objected claims 4, 13 above. 

11.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the one or more signal lines include a first signal line and a second signal line, wherein the controller is configured to receive a first differential signal from the connector via the first signal line and to receive a second differential signal from the connector via the second signal line; wherein the connection detection circuit is further configured to output an indication to the microcontroller in response to detecting a break in communication traffic between the connector and the controller on the one or more signal lines; wherein the microcontroller is further configured to instruct the controller to operate in the low-power sleep mode in response to receiving the indication from the connection detection circuit, as specifically recited in the claims.  


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

12.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
May 05, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477